—In a proceeding pursuant to Business Corporation Law article 11 to dissolve a professional corporation formed by Albert A. Jurón and Edward S. Minzner, Albert A. Jurón appeals from so much of an order of the Supreme Court, Westchester County (Silverman, J.), entered January 13, 1998, as, upon determining that the amounts remitted to him by the petitioner were in accordance with a 1994 Referee’s report, granted that branch of the petitioner’s motion which was for summary judgment approving its accounting.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant contends that the court erred in determining that the fees remitted to him after the dissolution of the law firm were correct without ordering an additional accounting or permitting him an opportunity to present evidence at a hearing. We disagree. The record indicates that the payments received by the appellant were in accordance with the terms of the report filed by the Referee after the dissolution hearings (see, Hand v Kenyon & Kenyon, 227 AD2d 137; Gilbride v Harrison, 212 AD2d 757, 758), and that there were no issues of fact which precluded summary judgment (see, McDonough v Bower & Gardner, 226 AD2d 600, 602; cf., McDonald v Fenzel, 233 AD2d 219, 220; Abelow v Grossman, 230 AD2d 693).
The appellant’s remaining contentions are without merit. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.